Case: 17-15091    Date Filed: 07/23/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-15091
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:06-cr-20596-UU-6

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

CESAR NAHUM MONTUFAR,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (July 23, 2018)

Before MARCUS, ROSENBAUM and HULL, Circuit Judges.

PER CURIAM:

      Ayana Harris, appointed counsel for Cesar Nahum Montufar in this appeal

from the denial of a motion for a sentence reduction under 18 U.S.C. § 3582(c)(2),

has moved to withdraw from further representation of the appellant and filed a
              Case: 17-15091     Date Filed: 07/23/2018   Page: 2 of 2


brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

denial of Montufar’s requested relief under § 3582(c)(2) is AFFIRMED.




                                          2